Case 1:06-cr-00991-JSR Document 78 Filed 09/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

oo ee x
UNITED STATES OF AMERICA, :
O6-cr-9391 (JSR}
v.
ORDER
JOEL AUSTIN,
Defendant. ;
Wo te ee ee x

JED S$. RAKOFF, U.S.D.dJ.

Now before the Court is the Government’s oral application --
made pursuant to the Court’s Individual Rules during a telephone
call to Chambers on September 23, 2020 -- that the Court direct
the Probation Office to unseal records of statements made by Austin
to his Probation Officer concerning the circumstances surrounding
his arrest, At the Court’s direction, Austin submitted a brief
opposing that relief, the Government submitted a response, and
Austin submitted a reply. ECF Nos. 75-77. The Court has
considered those filings, and the Government’s application is
hereby denied. A memorandum explaining ) reasons for this ruling

will issue in due course.

 

SO ORDERED.
Dated: New York, NY S44 RA
7 -
September 30, 2020 JED S. RAKOFF, U.S.D.J.

 
